Casey, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to prohibit respondents from proceeding with a Grand Jury investigation.
Inasmuch as the Grand Jury investigation at issue in this proceeding has already occurred and the Grand Jury concluded its investigation by finding that there was not sufficient evidence to establish that any crime had been committed, this proceeding to prohibit the Grand Jury investigation is moot and, in the absence of any exceptions to the mootness doctrine, the proceeding must be dismissed (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707).
Cardona, P. J., Crew III, Weiss and Peters, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.